FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF COLUMBIA $EP l 0 2009
Clerk, U.S. District and

) Bankruptcy Courts
Robert M. Boume, )
)
Plaintiff, )
)

v. ) Civil Action w 
)
Michael Mukasey, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperz`s. The Court will grant the in forma pauperis
application and dismiss the case under Rule 12 (h)($) for lack of subject matter jurisdiction.

Plaintiff, a prisoner confined in Waymart, Pennsylvania, sues former Attorney General
Michael Mukasey apparently in his official capacity. In the one-page complaint, plaintiff claims
that he sent to the Department of Justice "by certified mail the events that led up to Jimmy
Hoffa’s murder and the place of Jimmy Hoffa’s remains," but that the United States has refused
to pay the $l million reward it offered. Plaintiff’ s claim lies, if at all, in the Court of Federal
Claims, which has exclusive jurisdiction to "render judgment upon any claim against the United
States founded [] upon . . . any Act of Congress or any regulation of an executive department, or
upon any express or implied contract with the United States [] for . . . damages in cases not
sounding in tort, 28 U.S.C. § l49l(a)(l), and exceeding $I0,000, 28 U.S.C. §l346(a)(2). A

separate order of dismissal accompanies this Memorandum Opinion.

AH\Q £)t\/

f J Uniteld States District Judge
Date: September / , 2009